            Case 1:18-mc-00561-JMF Document 4 Filed 12/05/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF HANWEI GUO
 FOR AN ORDER TO TAKE DISCOVERY
                                                  Case No. 18 Misc. ______
 FOR USE IN A FOREIGN PROCEEDING
 PURSUANT TO 28 U.S.C. § 1782



              DECLARATION OF RENITA SHARMA IN SUPPORT OF
        PETITION FOR DISCOVERY FOR USE IN A FOREIGN PROCEEDING
                        PURSUANT TO 28 U.S.C. § 1782

       Pursuant to 28 U.S.C. § 1746, I, Renita Sharma, declare under the penalty of perjury that

the following is true and correct:

       1.      I am an associate in the law firm of Quinn Emanuel Urquhart & Sullivan, LLP

(“Quinn Emanuel”), which represents Petitioner Hanwei Guo (“Guo”) in connection with his

Petition to obtain limited discovery from the Underwriters of Tencent Music Entertainment

Group’s initial public offering: Deutsche Bank Securities Inc. (“DBS”), J.P. Morgan Securities

LLC (“J.P. Morgan”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),

and Morgan Stanley & Co. LLC (“Morgan Stanley”) (collectively, the “Underwriters”).

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the proposed order

authorizing the Petitioner to obtain the limited discovery requested from the Underwriters.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the Notice of Subpoena,

Subpoena, and Attachment A to the Subpoena proposed to be served upon DBS.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Notice of Subpoena,

Subpoena, and Attachment A to the Subpoena proposed to be served upon J.P. Morgan.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the Notice of Subpoena,

Subpoena, and Attachment A to the Subpoena proposed to be served upon Merrill Lynch.
              Case 1:18-mc-00561-JMF Document 4 Filed 12/05/18 Page 2 of 4




         6.      Attached hereto as Exhibit 5 is a true and correct copy of the Notice of Subpoena,

Subpoena, and Attachment A to the Subpoena proposed to be served upon Morgan Stanley.

         7.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts of the Form F-1

Registration Statement filed with the United States Securities and Exchange Commission by

Tencent Music Entertainment Group on October 2, 2018, available at

https://www.sec.gov/Archives/edgar/data/1744676/000119312518290581/d624633df1.htm.

         8.      Attached hereto as Exhibit 7 is a true and correct copy of Amendment No. 1 to the

Form F-1 Registration Statement filed with the United States Securities and Exchange

Commission by Tencent Music Entertainment Group on December 3, 2018, available at

https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm.

         9.      Attached hereto as Exhibit 8 is a true and correct copy of the first page of the

Uniform Application for Investment Adviser Registration and Report by Exempt Reporting

Advisers filed by Deutsche Bank Securities Inc., dated November 20, 2018 and available at

https://www.adviserinfo.sec.gov/IAPD/content/ViewForm/crd_iapd_stream_pdf.aspx?ORG_PK

=2525.

         10.     Attached hereto as Exhibit 9 is a true and correct copy of the Investment Adviser

Firm Summary, filed by Deutsche Bank Securities Inc., accessed November 28, 2018 and

available at https://adviserinfo.sec.gov/IAPD/IAPDFirmSummary.aspx?ORG_PK=2525.

         11.     Attached hereto as Exhibit 10 is a true and correct copy of the FOCUS Report,

Form X-17A-5/A, filed by J.P. Morgan Securities LLC for the period January 1, 2017 to

December 31, 2017 and available at https://www.sec.gov/Archives/edgar/data/782124/

000078212418000007/xslX-17A-5_X01/primary_doc.xml.




                                                   2
          Case 1:18-mc-00561-JMF Document 4 Filed 12/05/18 Page 3 of 4




       12.    Attached hereto as Exhibit 11 is a true and correct copy of the FOCUS Report,

Form X-17A-5/A, filed by Merrill Lynch, Pierce, Fenner & Smith Incorporated for the period

July 1, 2018 to September 30, 2018 and available at http://phx.corporate-

ir.net/External.File?item=UGFyZW50SUQ9NDEyNTU5fENoaWxkSUQ9LTF8VHlwZT0z&t=

1&cb=636760966530597777.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of the FOCUS Report,

Form X-17A-5/A, filed by Morgan Stanley & Co. LLC for the period January 1, 2017 to

December 31, 2017 and available at https://www.sec.gov/Archives/edgar/data/

68136/000006813618000002/xslX-17A-5_X01/primary_doc.xml.

       14.    Attached hereto as Exhibit 13 is a true and correct copy of an article published on

The Financial Times website, last updated on May 30, 2018, titled “Tencent hired banks to list

music unit in New York” and available at https://www.ft.com/content/68ff4dd8-63e2-11e8-90c2-

9563a0613e56.

       15.    Attached hereto as Exhibit 14 is a true and correct copy of an article published on

The Wall Street Journal website, last updated on April 22, 2018 at 9:06 p.m. ET, titled “Tencent

Music Plans IPO; Valuation Could Exceed $25 Billion” and available at

https://www.wsj.com/articles/tencent-music-entertainment-group-preparing-ipo-1524434289.




                                                3
        Case 1:18-mc-00561-JMF Document 4 Filed 12/05/18 Page 4 of 4




       16.    Attached hereto as Exhibit 15 is a true and correct copy of an article published on

NASDAQ.com, last updated on April 22, 2018 at 9:24 p.m. EDT, titled “China’s Tencent Music

Edges Towards IPO (Report)” and available at https://www.nasdaq.com/article/chinas-tencent-

music-edges-towards-ipo-report-cm951328.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed in New York, New York on the 5th day of December, 2018.




                                                             Renita Sharma




                                                4
